Citation Nr: 1018356	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-34 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 2000 to October 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran filed his claim of service connection for a low 
back disability, which he described as low back pain, in 
November 2005, less than one month after service. 

VA records show that in September 2006 the Veteran complained 
of recurrent low back pain, radiating into the right lower 
extremity.  X-rays were negative.  The pertinent finding was 
muscle spasm with radiculopathy.  In January 2007, the 
assessment was lumbar strain or sprain in the region of the 
right sacroiliac joint.  In March 2009, the Veteran was still 
experiencing low back pain. 

As the Veteran is competent to state that he has had back 
pain since service, as there is evidence of recurrent low 
back symptoms, and as the evidence suggests a possible 
association with service, a VA medical examination and 
medical opinion is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to determine whether the Veteran has a 
current low back disability and, if so, 
whether the current low back disability 
represents residuals of an injury or a 
disease process and whether it is at 
least as likely as not that the current 
low back disability, either residuals 
of an injury or a disease process, 
began in service. 

The VA examiner is asked to consider the 
following significant facts: 

The service treatment records 
contain no complaint, finding, 
history, symptom, treatment, or 
diagnosis of a low back injury or of 
low back abnormality. 

After service, VA records first 
document recurrent low back pain in 
September 2006. 

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation as 
it is to find against causation.

The Veteran's file should be provided 
to the examiner for review.



2.  On completion of the above, 
adjudicate the claim.  If the decision 
remains adverse to the Veteran, then 
provide him and his representative a 
supplemental statement of the case and 
return the case to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
